Citation Nr: 0433447	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  03-34 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for status post 
meniscectomy, chondromalacia patella, left, with mild 
degenerative arthritis, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1987 to July 1991.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2002, a statement of the case was issued in August 2003 and a 
substantive appeal was received in October 2003.  The veteran 
testified via video conference at a Board hearing in May 
2004.


FINDING OF FACT

The veteran's service-connected disability, described for 
rating purposes as status-post meniscectomy, chondromalacia 
patella, left, with mild degenerative arthritis, is 
productive of pain, slight limitation of motion and mild 
degenerative arthritis.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 20 percent for status-post meniscectomy, chondromalacia 
patella, left, with mild degenerative arthritis, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 5258 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2004).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
an increased rating for her service-connected disability.  
The February 2002 RO letter informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought and advised her of the types of evidence 
VA would assist her in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the February 2002 letter notified 
the veteran that she should submit any pertinent evidence in 
her possession.  In this regard, she was advised to submit or 
identify any additional information or evidence that he 
believed would help substantiate her claim.  In light of this 
communication, the Board believes that the requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the veteran and that no useful purpose would be 
served by delaying appellate review to send out additional 
VCAA notice letters.

The Board further observes that the United States Court of 
Appeals for Veterans Claims recently held that a VCAA notice 
letter must be provided to a claimant before the initial 
unfavorable decision on a service-connection claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In the 
present case, VCAA notice was provided in February 2002 and 
the initial rating decision was issued in August 2002.  Thus, 
the VCAA notice was timely.

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, private medical records and VA medical records.  
Additionally, the veteran has been afforded several VA 
examinations.  Under the circumstances, the Board finds that 
the record as it stands includes sufficient competent 
evidence to decide this claim.  See 38 C.F.R. § 3.159(c)(4).  
The Board again emphasizes that no additional pertinent 
evidence has been identified by the veteran as relevant to 
these issues.  Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with the 
claim.

Analysis

The present appeal involves the veteran's claim that the 
severity of her service-connected knee disability warrants a 
higher disability rating.  Disability ratings are determined 
by the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The medical evidence of record shows that the veteran 
underwent a VA examination in July 2002.  The examination 
report shows that the veteran complained of locking pain and 
periodic knee swelling due to fluid collection.  She also 
complained of constant pain which radiates to her hip after 
sitting more than 10 minutes at a time as well as knee 
locking with prolonged standing or sitting.  She stated that 
the knee condition did not require bed rest or treatment by a 
physician.  X-ray of the left knee revealed mild degenerative 
arthritis involving mainly the median and patellofemoral 
components.  On physical examination, the veteran displayed 
an abnormal gain with a limp to the right.  Examination of 
the feet revealed no abnormal weight bearing, callous sites 
or breakdown.  She wore a left knee brace for ambulation.  
The general appearance of the left knee was within normal 
limits with increased warmth of the left knee noted.  Left 
knee range of motion was recorded as follows:  flexion to 90 
degrees and extension to 0 degrees.  Range of motion of the 
knee was not noted to be additionally limited by pain, 
fatigue, weakness, lack of endurance or incoordination.  
There was no evidence of ankylosis, recurrent subluxation, 
locking pain or joint effusion.  Results of the Drawer test 
and McMurray test on the left knee were normal.  The 
examiner's diagnosis was status post meniscectomy, 
chondromalacia, left patella, progressed to mild degenerative 
arthritis.

VA outpatient treatment records show that poor patellar 
tracking of the left knee was noted in May 2001 and April 
2002.  The veteran underwent a VA fee-based examination in 
July 2003.  The examination report shows that the veteran 
complained of locking of the left knee, pain intermittently 
and decreased range of motion during flare-ups with pain.  
The veteran claimed that flare-ups occurred daily and lasted 
three to four hours.  On physical examination, the veteran's 
gait was abnormal with a limp favoring the left.  Examination 
of the feet did not show any sign of abnormal weight-bearing 
or callus site.  The veteran required a brace for ambulation.  
General appearance of the knee was within normal limits with 
increased warmth of the left knee noted.  Left knee range of 
motion was to 110 degrees flexion and 0 degrees extension 
without additional limitation due to pain, fatigue, weakness, 
lack of endurance or incoordination.  There was no evidence 
of ankylosis.  The examiner's diagnosis was status-post 
meniscectomy, chondromalacia of the left patella with mild 
degenerative arthritis.  The examiner noted that there was no 
objective evidence of pain during the examination.  The 
examiner also noted that lack of endurance and fatigability 
would be consistent with flare-ups.

A May 2004 examination report from Dr. Inocentes noted no 
effusion, redness or warmth in the left knee on physical 
examination.  There was tenderness of the infrapatellar area 
on the left knee.  There was positive patellar apprehension.  
Active range of motion of the left knee was within normal 
limits but there was tightness at around 120 degrees of 
flexion with an increase in subpatellar pain at the end of 
the range.  The diagnosis was left knee pain secondary to 
underlying patellofemoral syndrome status-post three 
arthroscopic surgeries.

The Board notes that the veteran is seeking a disability 
rating in excess of 20 percent for her left knee disability.  
Turning to the Diagnostic Codes applicable to knee 
disabilities, the Board notes that a 30 percent disability 
rating is warranted under Diagnostic Code 5256 when there is 
ankylosis of the knee with favorable angle in full extension 
or in slight flexion between 0 and 10 degrees.  Under 
Diagnostic Code 5257, a 30 percent rating is warranted where 
there is severe recurrent subluxation or lateral instability 
of the knee.  There is no rating in excess of 20 percent 
available under Diagnostic Codes 5258 and 5259.  A 30 percent 
rating is warranted under Diagnostic Code 5260 when flexion 
of the leg is limited to 15 degrees or less and a 30 percent 
disability rating is warranted under Diagnostic Code 5261 
when extension of the leg is limited to at least 20 degrees.  
A 30 percent disability rating is available under Diagnostic 
Code 5262 when there is malunion of the tibia and fibula with 
marked knee or ankle disability.  There is no rating in 
excess of 20 percent available under Diagnostic Code 5263.  
See 38 C.F.R. § 4.71(a), Diagnostic Codes 5256, 5257, 5258, 
5259, 5260, 5261, 5262 and 5263.

Additionally, the Board notes that Diagnostic Code 5010 
applies to traumatic arthritis and provides that such is 
evaluated based upon limitation of motion of the affected 
part, like degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Pursuant to Diagnostic Code 5003, 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. 
§ 4,71a, Diagnostic Code 5003.

Finally, the Board notes that separate ratings may be 
assigned for knee disability under Diagnostic Codes 5257 and 
5003 where there is X-ray evidence of arthritis in addition 
to recurrent subluxation or lateral instability.  See 
generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The opinions 
of the VA's General Counsel appear to require persuasive 
evidence that a claimant actually suffers from the 
symptomatology set forth in the different rating codes before 
separate ratings may be assigned.

After reviewing the medical evidence of record, the Board 
finds that the veteran's current left knee disability does 
not warrant a rating in excess of 20 percent at this time.

Initially, the Board notes that Diagnostic Codes 5258, 5259 
and 5263 do not provide for disability ratings in excess of 
20 percent.  Therefore, they are not applicable to this 
analysis.  In turning to the Diagnostic Codes applicable to 
the knees which do provide for disability ratings in excess 
of 20 percent, the Board notes that a 30 percent disability 
rating under Diagnostic Code 5256 would not be warranted in 
this case because the July 2002 and July 2003 examination 
reports both note that there is no evidence of ankylosis of 
the left knee.  

The Board acknowledges the veteran's representative's 
contentions regarding entitlement to separate ratings under 
Diagnostic Codes 5257 and 5003/5010; however, the Board finds 
that the medical evidence of record does not support a rating 
under Diagnostic Code 5257 for the veteran's left knee 
disability.  The Board notes that VA treatment records from 
May 2001 and April 2002 noted poor patellar tracking.  
However, the July 2002 VA examination revealed no evidence of 
recurrent subluxation or lateral instability.  Additionally, 
the July 2003 and May 2004 examination reports failed to note 
any evidence of recurrent subluxation or lateral instability.  
Thus, the Board finds that rating the veteran's disability 
under Diagnostic Code 5257 would not be appropriate.  As 
such, separate ratings under Diagnostic Codes 5257 and 
5003/5010 for arthritis are not allowed in this case.

The Board acknowledges that the veteran has degenerative 
arthritis as confirmed by x-ray.  As such, her disability 
could be rated based on limitation of motion under Diagnostic 
Codes 5260 and 5261.  However, the medical evidence of record 
shows, at most, limitation of flexion to 90 degrees with no 
additional limitation due to pain, fatigue, weakness, lack of 
endurance or incoordination.  Thus, the veteran's range of 
motion would not be compensable under Diagnostic Codes 5260 
or 5261.  The veteran would be entitled to a 10 percent 
rating under range of motion codes because of pain, but 
because pain is contemplated under the existing 20 percent 
rating under Code 5258, a separate rating under range of 
motion codes for pain would constitute pyramiding under 38 
C.F.R. § 4.14.  Finally, the Board notes that there is no 
malunion of the tibia or fibula with marked knee or ankle 
disability to warrant a 30 percent rating under Diagnostic 
Code 5262.  

In sum, although the evidence clearly shows continuing left 
knee impairment, the preponderance of the evidence is against 
assignment of a rating in excess of 20 percent at this time.  
Should the left knee disability increase in severity in the 
future, the veteran may always advance a claim for an 
increased rating. 

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.




ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



